UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2326



TRACY WOODY,

                                              Plaintiff - Appellant,

          versus


MBNA   AMERICA   BANK,    NA;    AIR   COURIER
ASSOCIATION/CHEAPTRICKS.COM,

                                             Defendants - Appellees.



                            No. 02-2327



TRACY WOODY,

                                              Plaintiff - Appellant,

          versus


DISCOVER FINANCIAL SERVICES, INCORPORATED,

                                              Defendant - Appellee,

          and


PROVIDIAN FINANCIAL CORPORATION,

                                                          Defendant.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-170-BO, CA-02-171-BO)


Submitted:   April 29, 2003                Decided:   July 16, 2003


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Woody, Appellant Pro Se. Michael Edmond Weddington, Jackson
Wyatt Moore, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN,
Raleigh, North Carolina; James Dickson Phillips, III, DANIELS &
DANIELS, P.A., Research Triangle Park, North Carolina; David
Dreifus, POYNER & SPRUILL, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Tracy Woody seeks to appeal the district court’s orders

dismissing two civil actions wherein she raised claims under the

Fair Credit Billing Act (FCBA) and the Truth in Lending Act (TILA)

(see 15 U.S.C. § 1601 et seq.), in addition to state claims for

slander, fraud, and negligence.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Woody v. MBNA America Bank, No.

CA-02-170-BO (E.D.N.C. Oct. 11, 2002); Woody v. Discover Fin., No.

CA-02-171-BO (E.D.N.C. Oct. 16, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             AFFIRMED




                                  3